DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Priority
This application repeats a substantial portion of prior Application No. 16802645, filed 02/27/2020, and adds disclosure not presented in the prior application. The Specification reads "CROSS-REFERENCE TO RELATED APPLICATIONS [0001] This application is a continuation-in-part (and claims the benefit of priority under 35 USC 120) of U.S. application No. 16/802645 filed February 27, 2020". However, the filed ADS and thus PALM reads "the application, filed 03/19/2020 is a continuation of 16802645, filed 02/27/2020". Applicant needs to file a New Marked ADS. Regarding the Claim of Priority as a continuation of 16802645, claims 1-20 are not entitled to the benefit of the prior application. 

Claim Objections
Claim 1, line(s) 4 refer to the term “the model”, it would be better as “the building model” to avoid any possible antecedent issues.
Claim 1, line(s) 9 refer to the term “the first group of roof trusses”, it would be better as “the first group of the set of roof trusses” to avoid any possible antecedent issues.
As to claims 8 and 15, they are objected for the same deficiency.
Claim 1 , line(s) 11 refer to the term “the vessel”, it would be better as “the shipping vessel” to avoid any possible antecedent issues.
As to claims 8 and 15, they are objected for the same deficiency.
Claim 2, line(s) 2 refer to the term “the assembly process”, it would be better as “an assembly process” to avoid any possible antecedent issues.
As to claims 9 and 16, they are objected for the same deficiency.
Claim 4, lines 1-2 includes the typo “wherein the manipulation of the bundle, further comprising”. Examiner interprets as “wherein the manipulation of the bundle, further comprises" for examination purposes.
As to claims 11 and 18, they are objected for the same deficiency.
Claim 8, line 14 includes the typo “program instructions to manipulating”. Examiner interprets as “program instructions to manipulate" for examination purposes. 
Claim 11, lines 1-2 includes the typo “wherein the manipulation of the bundle, further comprising alter”. Examiner interprets as “wherein the manipulation of the bundle, further comprises altering" for examination purposes.
Claim 12, line 1 includes the typo “further comprising, group”. Examiner interprets as “further comprising, grouping" for examination purposes.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the roof truss properties" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "roof trusses" anteceding this limitation. The recitation of “the roof truss properties” is unclear because it is uncertain which one of the plurality of "roof trusses" was intended. 
As to claim 1, line 5, the entire limitation "a first set of data associated each of the set of roof trusses" is a run–on sentence with no punctuation or conjunction to distinctively identify its clauses. Furthermore, it is unclear to what the limitation “associated” does apply. 
As to claims 8 and 15, they are objected for the same deficiency.
Claim 1 recites the limitation "the roof truss" in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "roof trusses" anteceding this limitation. The recitation of “the roof truss" is unclear because it is uncertain which "roof truss" was intended. 
As to claims 2, 5, 8, 9, 12, 15, 16, and 19, they are objected for the same deficiency.
As to claim 1, line(s) 11, the entire limitation "it is determined if the shipping vessel can container the vessel" is a run–on sentence with no punctuation or conjunction to distinctively identify its clauses. Furthermore, it is unclear to what the limitation “can container the vessel” does apply, because the Specification reads "[0025]… the shipping vessel (e.g. container or truck)". 
As to claims 8 and 15, they are objected for the same deficiency.
Claim 6 recites the limitation "the roof truss relationship" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "roof trusses" anteceding this limitation. The recitation of “the roof truss relationship” is unclear because it is uncertain which one of the plurality of "roof trusses" was intended. 
As to claims 13 and 20, they are objected for the same deficiency.
Claim 6 recites the limitation "the model design" in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. There is no "model design" anteceding this limitation in the claim. 
As to claims 13 and 20, they are objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method (process = 2019 PEG Step 1 = yes) for optimizing the shipping of roof trusses comprising: detecting assemblies which comprise a building model, wherein a set of roof trusses are identified based on properties and isolated from other assemblies within the model; processing a first data set associated each of the set of roof trusses; grouping roof trusses into a bundle, analyzing the bundle relative to the volume of a shipping vessel, determining if the shipping vessel can container the vessel; manipulating the bundle based on shipping vessel limitations.
Claim 8 recites a computer program product and claim 15 recites a system (machine, manufacture = 2019 PEG Step 1 = yes) for optimizing the shipping of roof trusses comprising: analyzing a building model, wherein a set of roof trusses are isolated; processing a first data set associated each of the set of roof trusses; grouping roof trusses into a bundle, analyzing the bundle relative to the volume of a shipping vessel, determining if the shipping vessel can container the vessel; manipulating the bundle based on shipping vessel limitations.
Step 2A, Prong One: Claims 1, 8, and 15 are substantially drawn to mental processes. The Specification discloses no algorithm or technical detail to support an assertion that this ordinary analyzing of roof trusses into a bundle could not be practically performed in the mind. Id. That is, a person could have analyzed a building model mentally or with pen and paper and hence this activity can be characterized as entailing a mental evaluation that can be performed in the human mind. Accordingly, the limitations recite a type of abstract idea recognized by the Guidance. MPEP § 2106.04(a); see also Guidance Update at 9 (“A claim that encompasses a human performing the step(s) mentally with the aid of a pen and paper recites a mental process”) (emphasis omitted) (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) mental processes). 
Step 2A, Prong two: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. Claims recite “generating a graphical representation of the bundle and the position of the bundle within the shipping vessel”. These limitations describe the concept of generic displaying. Displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. 
Step 2B: These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination because the additional elements, which are recited at a high level of generality, provide conventional functions that do not add meaningful limits to practicing the abstract idea. As to the processors and computer non-transitory readable storage media; they are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads: "[0088] The computer readable program instructions may also be loaded onto a computer, other programmable data processing apparatus, or other device to cause a series of operational steps to be performed on the computer, other programmable apparatus or other device to produce a computer implemented process". As to the additional elements of for optimizing the shipping of roof trusses, this is intended use. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Dependent claims:
Dependent claims 2, 9, and 16, Step 2A, Prong One: Dependent claims 2, 9, and 16 are substantially drawn to mental processes as their independent claim. As to the simulating, simulating is not even mentioned the specification. Therefore, a broad reasonable interpretation of simulating is that it is a mental process. (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) mental processes).
Step 2A Prong two: Claims 2, 9, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
The other dependent claims, Step 2A, Prong One: The other dependent claims are substantially drawn to mental processes as its independent claim (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) mental processes).
Step 2A Prong two: The other dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application of the exception (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: As discussed with respect to Step 2A, in the other dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Accordingly, claims 1-20 recite an abstract idea. For at least these reasons the claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/824,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as seen below.
Instant Application 16/824,662
Co-pending Application No. 16/824,666
1. A computer method for optimizing the shipping of roof trusses, comprising: 
detecting, by at least one processor, a series of assemblies which comprise a building model, wherein a set of roof trusses are identified based on the roof truss properties and isolated from other assemblies within the model;
processing, by at least one processor, a first set of data associated each of the set of roof trusses, wherein the first set of data is related to members of the roof truss and the interface between these members; 
grouping, by at least one processor, a first group of the set of roof trusses into a bundle, wherein the first group of roof trusses is based on the processed first set of data;
analyzing, by at least one processor, the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel;
manipulating, by at least one processor the bundle of roof trusses based on limitations of the shipping vessel; and generating, by at least one processor, a graphical representation of the bundle and the position of the bundle within the shipping vessel.
1. A computer method for optimizing the shipping of floor joists, comprising:
analyzing, by at least one processor, a building model, wherein a set of floor joists are identified, analyzed, and isolated from all other building model components; 
processing, by at least one processor, a first set of data associated each of the set of floor joists, wherein the first set of data is related to members of the floor joist and the interface between these members; 
grouping, by at least one processor, a first group of the set of floor joists into a bundle, wherein the first group of floor joists is based on the processed first set of data; 

analyzing, by at least one processor, the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel;
manipulating, by at least one processor the bundle of floor joists based on limitations of the shipping vessel; and generating, by at least one processor, a graphical representation of the bundle and the position of the bundle within the shipping vessel.
2. The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the roof truss based on the interface of the members
2. The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the floor joist based on the interface of the members
3. The computer method of claim 1, further comprising, incorporating, by at least one processor a set of spacers between the roof trusses of the bundle, wherein the spacers are positioned at predetermined locations.
3. The computer method of claim 1, further comprising, incorporating, by at least one processor a set of spacers between the floor joists of the bundle, wherein the spacers are positioned at predetermined locations. 
4. The computer method of claim 1, wherein the manipulation of the bundle, further comprising, altering, by at least one processor, the roof trusses based on the interfaces between the members, wherein the roof trusses are separated into sections.
4. The computer method of claim 1, wherein the manipulation of the bundle, further comprising, altering, by at least one processor, the floor joists based on the interfaces between the members, wherein the floor joists are separated into sections. 
5. The computer method of claim 4, further comprising, grouping, by at least one processor, the sections based on an assembly process of the roof truss.
5. The computer method of claim 4, further comprising, grouping, by at least one processor, the sections based on an assembly process of the floor joist. 
6. The computer method of claim 1, further comprising, determining, by at least one processor, the interface between the isolated roof trusses, where a set of data is created related to the roof truss relationship in reference to the model design.
6. The computer method of claim 1, further comprising, determining, by at least one processor, the interface between the isolated floor joists, where a set of data is created related to the floor joist relationship in reference to the model design. 
7. The computer method of claim 6, wherein the organization of the roof trusses within the shipping vessel is based on an assembly process of the roof trusses
7. The computer method of claim 6, wherein the organization of the floor joists within the shipping vessel is based on an assembly process of the floor joists. 

8. A computer program product for optimizing the shipping of roof trusses, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:program instructions to analyze a building model, wherein a set of roof trusses are isolated;program instructions to process a first set of data associated each of the set of roof trusses, wherein the first set of data is related to members of the roof truss and the interface between these members;program instructions to group a first group of the set of roof trusses into a bundle, wherein the first group of roof trusses is based on the processed first set of data;program instructions to analyze the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel;program instructions to manipulating, by at least one processor the bundle of roof trusses based on limitations of the shipping vessel;and program instructions to generate a graphical representation of the bundle and the position of the bundle within the shipping vessel.
8. A computer program product for optimizing the shipping of floor joists, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:program instructions to analyze a building model, wherein a set of floor joists are isolated;program instructions to process a first set of data associated each of the set of floor joists, wherein the first set of data is related to members of the floor joist and the interface between these members; program instructions to group a first group of the set of floor joists into a bundle, wherein the first group of floor joists is based on the processed first set of data;program instructions to analyze the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel;program instructions to manipulating, by at least one processor the bundle of floor joists based on limitations of the shipping vessel;and program instructions to generate a graphical representation of the bundle and the position of the bundle within the shipping vessel.
9. The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the roof truss based on the interface of the members.
9. The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the floor joist based on the interface of the members. 
10. The computer program product of claim 8, further comprising, program instructions to incorporate a set of spacers between the roof trusses of the bundle, wherein the spacers are positioned at predetermined locations
10. The computer program product of claim 8, further comprising, program instructions to incorporate a set of spacers between the floor joists of the bundle, wherein the spacers are positioned at predetermined locations. 

11. The computer program product of claim 8, wherein the manipulation of the bundle, further comprising, alter the roof trusses based on the interfaces between the members, wherein the roof trusses are separated into sections.
11. The computer program product of claim 8, wherein the manipulation of the bundle, further comprising, alter the floor joists based on the interfaces between the members, wherein the floor joists are separated into sections. 
12. The computer program product of claim 11, further comprising, group the sections based on an assembly process of the roof truss.
12. The computer program product of claim 11, further comprising, group the sections based on an assembly process of the floor joist. 
13. The computer program product of claim 8, further comprising, program instructions to determine the interface between the isolated roof trusses, where a set of data is created related to the roof truss relationship in reference to the model design.
13. The computer program product of claim 8, further comprising, program instructions to determine the interface between the isolated floor joists, where a set of data is created related to the floor joist relationship in reference to the model design. 
14. The computer program product of claim 13, wherein the organization of the roof trusses within the shipping vessel is based on an assembly process of the roof trusses
14. The computer program product of claim 13, wherein the organization of the floor joists within the shipping vessel is based on an assembly process of the floor joists
15. A system for optimizing the shipping of roof trusses, comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: analyzing a building model, wherein a set of roof trusses are isolated;processing a first set of data associated each of the set of roof trusses, wherein the first set of data is related to members of the roof truss and the interface between these members;grouping a first group of the set of roof trusses into a bundle, wherein the first group of roof trusses is based on the processed first set of data;analyzing the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel;manipulating, by at least one processor the bundle of roof trusses based on limitations of the shipping vessel;and generating a graphical representation of the bundle and the position of the bundle within the shipping vessel
15. A system for optimizing the shipping of floor joists, comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: analyzing a building model, wherein a set of floor joists are isolated;processing a first set of data associated each of the set of floor joists, wherein the first set of data is related to members of the floor joist and the interface between these members;grouping a first group of the set of floor joists into a bundle, wherein the first group of floor joists is based on the processed first set of data;analyzing the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel;manipulating, by at least one processor the bundle of floor joists based on limitations of the shipping vessel; and generating a graphical representation of the bundle and the position of the bundle within the shipping vessel
16. The system of claim 15, further comprising, simulating the assembly process of the roof truss based on the interface of the members. 
16. The system of claim 15, further comprising, simulating the assembly process of the floor joist based on the interface of the members. 
17. The system of claim 15, further comprising, incorporating, by at least one processor a set of spacers between the roof trusses of the bundle, wherein the spacers are positioned at predetermined locations
17. The system of claim 15, further comprising, incorporating, by at least one processor a set of spacers between the floor joists of the bundle, wherein the spacers are positioned at predetermined locations. 
18. The system of claim 15 wherein the manipulation of the bundle, further comprising, altering the roof trusses based on the interfaces between the members, wherein the roof trusses are separated into sections.
18. The system of claim 15 wherein the manipulation of the bundle, further comprising, altering the floor joists based on the interfaces between the members, wherein the floor joists are separated into sections. 
19. The system of claim 18 further comprising, grouping the sections based on an assembly process of the roof truss
19. The system of claim 18 further comprising, grouping the sections based on an assembly process of the floor joist
20. The system of claim 15, further comprising, determining the interface between the isolated roof trusses, where a set of data is created related to the roof truss relationship in reference to the model design.
20. The system of claim 15, further comprising, determining the interface between the isolated floor joists, where a set of data is created related to the floor joist relationship in reference to the model design.

As to the claimed "trusses" of the instant Application and the claimed "joists" of the co-pending Application, claims are patentably indistinct, since the Specification reads "[0077]… bundle optimization program 108 is able to take the assembly of the building, disassemble the building roof truss (e.g. truss, joist, and roof truss) by roof truss".
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
While Javier Cambon Sanjurjo, U.S. Pre–Grant publication 20190156570, discloses "[0003]… analyzing multi-dimensional building models",
and Gregory M. Gressel, U.S. Pre–Grant publication 20190023451, discloses "[0001]… stackable containers which are effective for shipping goods to a point of sale",
Neither of these references taken either alone or in combination disclose 
claims 1, 8, and 15, "… grouping… roof trusses into a bundle… analyzing… the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel; manipulating… the bundle… based on shipping vessel limitations…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		9/2/22Primary Examiner, Art Unit 2146